SNYDER, Presiding Judge.
This is a workmen’s compensation case. The Administrative Law Judge (ALJ) found claimant Denver Sample was perma*626nently and totally disabled. The Labor and Industrial Relations Commission (Commission) modified the award of the ALJ by entering an award of permanent partial disability. The circuit court of St. Louis County affirmed the Commission’s award. Sample appeals from the judgment of the circuit court.
Appellate review of a decision of the Commission is limited to a determination of whether the award is supported by competent and substantial evidence on the record as a whole. Gerleman v. Sterling Engineering Co., 629 S.W.2d 676, 678 (Mo.App.1982). This court reviews not the award of the ALJ, but the award of the Commission. Skinner v. Dawson Metal Products, 575 S.W.2d 935, 938 (Mo.App.1978).
This court determines that the award of the Commission is supported by competent and substantial evidence on the whole record. An extended opinion would have no precedential value.
The judgment is affirmed in compliance with Rule 84.16(b).
STEWART, J., and RONALD M. BELT, Special Judge, concur.